DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (U.S. Pat. No. 5,399,363), in view of Liversidge et al., (US2006/0188566).
The examiner notes that the instant Specification describes chemical properties of two taxanes.  Those taxanes are paclitaxel and docetaxel.  Table 2 of the instant Specification describes the SSA for raw materials of paclitaxel and docetaxel to range from 10.4 to 15.9, respectively.  Applicant has not shown SSA or bulk density, or any other data for any other taxane. It is not clear if the taxanes that are not claimed have the claimed properties SSA and mean bulk density in the raw material form or if they also require the process described in the instant Specification to be undertaken to yield these properties.
Liversidge discloses anticancer compositions comprising dispersible particles consisting essentially of an anticancer agent (Abstract, claims 1, 5 and 7-9). The particles consist essentially of 99.9% by weight of a crystalline medicament useful in treating cancer (claim 1). The anticancer agent includes taxol (or paclitaxel) (Col. 3, lines 9-21, Examples 11-16 claims 5 and 7). The anticancer compositions comprising the nanoparticles exhibit reduced toxicity and/or enhanced efficacy (Col. 1, lines 45-48, Example 11 – Col. 12, lines 53-55).  Liversidge teaches a pharmaceutically acceptable aqueous carrier, including a suspension containing Tween 20. See col. 12, line 56 to col. 13, line 7.  Tween is a polysorbate.
Liversidge ‘566 discloses a composition comprising particles of docetaxel or an analogue thereof having an effective average particle size of less than about 1300 nm (1.3 µm), less than about 1200 nm, less than about 1100 nm, less than about 1000 nm, less than about 900 nm, less than about 800 nm, less than about 700 nm, less than about 650 nm, less than about 600 nm, less than about 550 nm, less than about 500 nm, less than about 450 nm, less than about 400 nm (0.4 µm) (Abstract, claims 1 and 3, Examples 1-8, 10, 12-15 and 17-18). The docetaxel or analogue thereof is present in an amount of about 99.5% based on the total combined weight of the docetaxel or analogue thereof and at least one surface stabilizer (claim 6). Liversidge ‘566 discloses that tumors including breast, lung, gastrointestinal, and genitourinary tumors can be treated with the nanoparticulate docetaxel compositions ([0221]).  
There is no indication that the methods claimed require a component described in instant  claims 22 or 23.  
It would have been prima facie obvious prior to the filing of the instant application to combine the teachings of the cited prior art to arrive at a claimed method.  One would be motivated to do so because the references teaches injection into a tumor wherein taxane, including those claimed, are used in a concentration of greater than 95%.  Further, the composition can comprise nanoparticles within the size claimed and suspensions, including aqueous suspensions comprising a Tween.  Further, while the SSA and bulk density of taxanes are not taught, the instant Specification indicates that raw docetaxel and paclitaxel has properties that fall within the claimed ranges, such as a specific surface area of 10 .4 and 15.9. See Tables 3 and 4.  Further, if paclitaxel is milled, it has an SSA of 15.0.  Thus, merely milling the claimed each of the API’s set forth in the instant Specification will yield a specific surface area of 15 m2/g.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed method in view of the combination of references as a whole.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. 	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,814,685. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘685 patent are directed towards methods that require use of a composition comprising 95% taxol for direct injection into a solid tumor, wherein the particles have an SSA of at least 10 m2/g, and the injection comprises particles that are agglomerated and non-agglomerated.  Claims 14-18 of the ‘685 patent are directed to a method of using a composition comprising the claimed limitations.
II.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,391,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘090 patent are directed towards methods that require use of a composition comprising 95% taxol for direct injection into a solid tumor, wherein the particles have an SSA of at least 10 m2/g, and the injection comprises particles that are agglomerated and non-agglomerated.
III.	Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,033,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘542 patent are directed towards methods that require use of a composition comprising 95% taxol for direct injection into a solid tumor, wherein the particles have an SSA of at least 10 m2/g, and the injection comprises particles that are agglomerated and non-agglomerated.
IV.	Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10874,660. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘660 patent are directed towards methods that require use of a composition comprising 95% taxol for direct injection into a solid tumor, wherein the particles have an SSA of at least 10 m2/g, and the injection comprises particles that are agglomerated and non-agglomerated.
V.	Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,894,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘045 patent are directed towards methods that require use of a composition comprising 95% taxol for direct injection into a solid tumor, wherein the particles have an SSA of at least 10 m2/g, and the injection comprises particles that are agglomerated and non-agglomerated.
VI.	Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-28 of U.S. Patent No. 10,507,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘195 patent are directed towards methods that require use of a composition comprising 95% taxol for direct injection into a solid tumor, wherein the particles have an SSA of at least 10 m2/g, and the injection comprises particles that are agglomerated and non-agglomerated.
VII.	Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,729,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘673 patent are directed towards methods that require use of a composition comprising 95% taxol for direct injection into a solid tumor, wherein the particles have an SSA of at least 10 m2/g, and the injection comprises particles that are agglomerated and non-agglomerated.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628